Citation Nr: 1632607	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-17 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post pilonidal cystectomy.

2.  Entitlement to a rating in excess of 10 percent for callus formation and plantar warts on the soles of both feet.  

3.  Entitlement to an initial rating in excess of 10 percent for bilateral hammertoes of the second through fifth toes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to October 1968.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, and a May 2009 rating decision of the RO in Pittsburgh, Pennsylvania.  

In May 2012, the appellant testified at a Board videoconference hearing.  In an October 2012 decision, the Board reopened a previously denied claim of entitlement to service connection for a heart disorder.  The Board remanded the underlying issue of entitlement to service connection for a heart disorder to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development, along with the remaining issues on appeal.  

While the matter was in remand status, in a July 2013 rating decision, the AOJ granted service connection for coronary artery disease and assigned an initial 100 percent disability rating, effective December 14, 2012.  The grant of service connection for coronary artery disease constitutes a full award of the benefit sought on appeal with respect to the issue of entitlement to service connection for a heart disorder.  Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that, in August 2013, the appellant initiated an appeal with the effective date assigned by the AOJ.  In March 2016, VA issued a Statement of the Case addressing the matter, but the appellant did not thereafter perfect an appeal within the applicable time period.  Thus, that issue is not in appellate status.  


FINDING OF FACT

On May 23, 2016, the Board received notification that the appellant had died in May 2016.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


